Citation Nr: 1134055	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-31 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to July 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the Veteran's claim seeking entitlement to a TDIU due to his service-connected disabilities.

In September 2010, the Board remanded the Veteran's claim for entitlement to a TDIU to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

In a July 2011 letter, the Veteran waived RO consideration of the evidence submitted following the most recent review by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  Service connection is currently established for posttraumatic stress disorder (PTSD), rated 70 percent disabling; diabetic nephropathy with hypertension, rated 60 percent disabling; diabetes mellitus, type II, with loss of erectile power, rated 20 percent disabling; peripheral polyneuropathy, left lower extremity, rated 20 percent disabling; peripheral polyneuropathy, right lower extremity, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Veteran's combined evaluation is 100 percent disabling.

2.  The Veteran's service-connected disabilities are not of such severity as to render him unable to obtain or maintain substantially gainful employment.

3.  The Veteran has reported that his current period of unemployment began in 2003 due to insulin treated diabetes, and the Veteran has been in receipt of benefits from the Social Security Administration (SSA) as of October 24, 2003 for insulin dependent diabetes mellitus.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated June 2004, November 2004, and September 2010, provided to the Veteran before the September 2005 rating decision and the July 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was not provided with such notice.  However, since the appellant's claim is being denied, neither a disability rating nor an effective date will be assigned, so there can be no possibility of any prejudice to the claimant under the holding in Dingess, 19 Vet. App. 473 (2006).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its September 2010 remand.  Specifically, the RO was instructed to ask the Veteran to identify all health care providers that have treated him for his service-connected conditions, especially those after January 2010, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  The RO was also instructed to schedule the Veteran for a VA examination to determine whether the service-connected disabilities have caused the Veteran's unemployability, and, if any determination remained unfavorable to the appellant, to provide him with a supplemental statement of the case (SSOC).  The RO requested the Veteran's health records in September 2010, provided the Veteran with the requested VA examinations in December 2010, and issued an SSOC in July 2011.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained.

Additionally, VA obtained the Veteran's SSA records.  These records show that the Veteran is in receipt of SSA disability benefits for insulin dependent diabetes mellitus as of October 24, 2003.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total (100 percent), when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.

Analysis:  TDIU due to Service-Connected Disabilities

The Veteran currently has the following service-connected disabilities: PTSD, rated 70 percent disabling; diabetic nephropathy with hypertension, rated 60 percent disabling; diabetes mellitus, type II, with loss of erectile power, rated 20 percent disabling; peripheral polyneuropathy, left lower extremity, rated 20 percent disabling; peripheral polyneuropathy, right lower extremity, rated 20 percent disabling; bilateral tinnitus, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; and bilateral hearing loss, rated noncompensable.  The Veteran's combined evaluation is thus 100 percent disabling.

Previously, VA's General Counsel concluded that a claim for TDIU may not be considered when, as here, a schedular 100 percent rating is already in effect due to service-connected disability.  See VAOPGCPREC 6-99; 64 Fed. Reg. 52375 (1999).  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In other words, in the past, the TDIU claim would have been considered moot as of the date of the 100 percent disability rating.  However, in November 2009, VA's General Counsel withdrew VAOPGCPREC 6-99 in light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court held that although no additional disability compensation through a TDIU may be paid when a total 100 percent schedular disability rating is already in effect, VA may still potentially consider a TDIU claim in such an instance in order to determine the Veteran's eligibility for Special Monthly Compensation (SMC) under section 1114(s).

In the present appeal, the Veteran has submitted copies of an April 2004 letter from the Federal Aviation Administration (FAA) indicating that he cannot be issued an airman medical certificate because he has a history and diagnosis of diabetes mellitus requiring insulin for control.  He also submitted a letter from his former employer, an airline, dated January 2005, which indicates that he last worked for the airline in October 2003.  The Veteran alleged in a September 2008 statement that "I AM A DISABLED AIRLINE PILOT TOTALLY DUE TO MY RATED SERVICE CONNECTED DISABILITIES!" [Capitalization in original.]

Additionally, the Veteran has asserted that he is unemployable as a result of his service-connected diabetes mellitus.  At his December 2010 VA general medical examination, the Veteran stated that "my blood sugar going up and down makes me groggy and my feet hurting makes it difficult for me to walk and my fingers going numb won't allow me to work with any tools."  The Veteran also told the December 2010 VA PTSD examiner that he stopped his full-time work as an airline pilot in 2003 because "I got diabetes and had to start using injectable insulin-the FAA revoked my medical certificate, so I couldn't fly anymore; I don't work now because I've been a pilot all my life and don't have any other skills-the economy [is poor] anyway-[and] if I start working then I lose Social Security [benefits]."  The Veteran also told the PTSD examiner that "One of the things about work is my diabetes, because my blood sugars fluctuate so wildly-I get low blood sugar two or three times a week, which is not conducive to the workplace environment-I have high blood sugar a lot, and then I'm just sleepy and dopey."

As noted above, the Veteran has been in receipt of benefits from SSA as of October 24, 2003 for insulin dependent diabetes mellitus.  In its determination, SSA listed the medical records which it had reviewed as being from American Wellness Associates and Fairhope Internal Medicine (formerly Thomas Family Medical/Eastern Short Adult Medicine).  The Board has reviewed those records; they include diagnoses of diabetes mellitus.  Additionally, they include a physician's notation that the Veteran is having some trouble with his application for long-term disability benefits.  The records also include statements regarding the impact of the Veteran's diabetes on his ability to maintain his piloting licensure under FAA regulations; an April 2004 FAA letter documenting a denial of the Veteran's airman medical certificate based on a June 2003 medical examination is also of record.  However, the medical records cited by SSA do not include a clinician's opinion that the Veteran is unemployable other than as a pilot as a result of his diabetes or overall service-connected disabilities.  VA is not bound by SSA's determinations regarding benefits.

As noted above, VA provided the Veteran with examinations in December 2010 in order to ascertain whether his service connected disabilities alone are of sufficient severity to produce unemployability.  The Veteran told the general medical examiner that he dog sits for two dogs, fixes his meals, does his laundry, sweeps the floor, makes his bed, goes to church on occasion, drives himself, and lives on a boat.  He reported that he had to give up walking for exercise due to his diabetic symptoms in his feet, and could now likely walk only up to a quarter of a mile.  After reviewing the claims file and conducting an examination of the Veteran's general medical condition, the December 2010 VA examiner opined that the Veteran's service-connected diabetes mellitus, type II, imposes "mild functional limitation," and that "based on this [service-connected] condition alone, [the Veteran] is employable in substantially gainful sedentary occupations consistent with his education/experience, if he so chooses."  The examiner opined that the Veteran's service-connected diabetic nephropathy with hypertension imposes "no functional limitation," and that "based on this condition alone, [the Veteran] is employable in substantially gainful sedentary/physical occupations consistent with his education/experience, if he so chooses."  The examiner opined that the Veteran's service-connected diabetic neuropathy of the upper and lower extremities imposes "mild functional limitation," and that "based on this [service-connected] condition alone, [the Veteran] is employable in substantially gainful sedentary occupations consistent with his education/experience, if he so chooses."  The VA examiner noted that he found no evidence on examination of any diabetic bowel/bladder disorder or skin disorder.  Another VA examiner noted in December 2010 that no diabetic eye disease was noted, and that the Veteran's diabetic eye examination was normal.

At his December 2010 VA examination of his PTSD, the Veteran reported that he gets along with people insofar as he is not aggressive, but that he does not have any friends or social life.  He noted that he "putter[s] around on the old boat I currently live on-I try to fix it up a little bit."  The Veteran did not report any impairment of his activities of daily living due to his PTSD symptoms.  The examiner found that the Veteran had no apparent impairment of thought process or communication, and that he was fully oriented.  The Veteran was moderately unkempt, with a moderately to severely depressed mood and a flat affect.  He denied any suicidal intent or planning, homicidal intent, hallucinations, and delusions.  The examiner noted that his attention, memory, and judgment appeared to be within normal limits.  The examiner assigned a Global Assessment of Functioning (GAF) score of 50 for the Veteran's chronic PTSD, and opined that he did not have total occupational and social impairment due to PTSD signs and symptoms.  Rather, the examiner found that the Veteran's PTSD signs and symptoms result in deficiencies in personal appearance, hygiene, and in an inability to establish and maintain effective relationships.  The VA examiner concluded that "Individual Unemployability is less likely than not caused by or a result of PTSD....Diagnosis, medical opinion, and rationale are based on DSM-IV [Diagnostic and Statistical Manual, Fourth Edition] guidelines, the Veteran's C-File, and the current exam.  From the perspective of his symptoms of PTSD exclusively...the Veteran does not currently appear to be unemployable according to VBA [Veterans Benefits Administration] criteria."

The Board finds that the Veteran's own determination regarding his employability is outweighed by the more probative findings of the December 2010 VA examiners, because their determinations are based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Because there is not sufficient evidence of unemployability due to service connected disabilities, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is denied.





ORDER

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


